EXHIBIT 10.3
[company_logo.jpg]

AUTOMATIC DATA PROCESSING, INC. 2018 OMNIBUS AWARD PLAN
PERFORMANCE STOCK UNIT AWARD AGREEMENT
AUTOMATIC DATA PROCESSING, INC. (the “Company”), pursuant to the 2018 Omnibus
Award Plan, as amended from time to time (the “Plan”), hereby irrevocably grants
you (the “Participant”), on [DATE] (the “Grant Date”), a Performance Stock Unit
Award (the “Award”) of forfeitable performance stock units of the Company
(“PSUs”), each PSU representing the right to receive one share of the Company’s
common stock, par value $0.10 per share (“Common Stock”), subject to (1) the
restrictions, terms and conditions herein and (2) any special terms and
conditions applicable to the Participant, as set forth in the appendices
attached hereto (the “Appendices”).
WHEREAS, the Participant has been selected as a participant in the three-year
performance stock unit program of the Company covering the Company’s 20[XX],
20[XX] and 20[XX] fiscal years, as described in the letter previously provided
to the Participant (the “PSU Award Letter”); and
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that it would be in the best
interests of the Company and its stockholders to grant the award provided for
herein to the Participant, on the terms and conditions described in this
Performance Stock Unit Award Agreement (including the Appendices, the
“Agreement”).
NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, for themselves, and their permitted successors and assigns,
hereby agree as follows:
1.           Terms and Conditions.
(a)          Award.  Subject to the other terms and conditions contained in this
Agreement, the actual number of PSUs that are earned, if any, pursuant to the
terms and conditions of the Award will be determined by the Company (the “Total
Award”) and shall be computed in accordance with Section 3 below, as a
percentage of the sum of (i) the Target Number of PSUs set forth in the PSU
Award Letter (the “Target Award”) plus (ii) any Dividend Equivalent PSUs (as
defined below).  The Total Award shall be a whole number of PSUs only.
(b)          Performance Period; Measurement Period.  Subject to the other terms
and conditions contained in this Agreement, the performance period for the Award
commenced on July 1, 20[XX] and shall terminate on June 30, 20[XX] (the
“Performance Period”).  During the Performance Period there will be three (3)
separate measurement periods (each, a “Measurement Period”) of the Company’s
performance based on a financial metric established by the Committee and
communicated to the Participant (the “Financial Metric”).
(c)          Dividend Equivalents.  Until shares of Common Stock are delivered
to the Participant in respect of the settlement of the Award, at no time shall
the Participant be deemed for any purpose to be the owner of shares of Common
Stock in connection with the Award and the
 
1

--------------------------------------------------------------------------------

Participant shall have no right to dividends in respect of the Award; provided,
however, that each time the Company pays a dividend with respect to a share of
Common Stock during the period from the Grant Date to the Payout Date (as
defined below), the Participant shall be credited with an additional number of
PSUs (the “Dividend Equivalent PSUs”) equal to (i) the quotient obtained by
dividing the amount of such dividend by the Fair Market Value (as defined in the
Plan) of a share of Common Stock on such date, multiplied by (ii) the Target
Award.
(d)          Settlement.  If the Participant’s home country is the United
States, subject to the other terms and conditions contained in this Agreement,
the Company shall settle the Award by causing one share of Common Stock for each
PSU in the Total Award that is outstanding (and not previously forfeited) as of
the Payout Date to be registered in the name of the Participant and held in
book-entry form on the Payout Date. If the Participant’s home country is not the
United States, subject to the other terms and conditions contained in this
Agreement, the Company shall settle the Award by the payment to the Participant
in cash (without interest) of an amount equal to the Fair Market Value of the
PSUs (the U.S. dollar value of your PSUs will be converted into the
Participant’s local currency using the exchange rate determined by the Company)
on the Payout Date, in each case, subject to applicable withholding taxes.
2.           Forfeiture of PSUs.
(a)          Termination of Employment Generally.  Except as otherwise
determined by the Company in its sole discretion or as provided in Section 2(b)
or Appendix A to this Agreement, all PSUs and Dividend Equivalent PSUs shall be
forfeited without consideration to the Participant upon the Participant’s
termination of employment with the Company or its Affiliates for any reason (and
the Participant shall forfeit any rights to receive shares of Common Stock or
cash in respect of the Award).  If the Participant’s home country is not the
United States, for purposes of this Award, the Participant’s employment
relationship will be considered terminated as of the date the Participant is no
longer actively providing services to the Company or one of its Affiliates
(regardless of the reason for such termination and whether or not such
termination is later found invalid or in breach of employment laws in the
jurisdiction where the Participant is employed, or the terms of the
Participant’s employment agreement, if any), and unless otherwise expressly
provided in this Agreement or determined by the Company, the Participant’s right
to vest in the PSUs under the Plan, if any, will terminate as of such date and
will not be extended by any notice period (e.g., the Participant’s period of
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant’s employment
agreement, if any).
(b)          Termination due to Death, Disability or Retirement.  In the event
that after completion of the first Measurement Period in the Performance Period
but prior to the end of the Performance Period, the Participant’s employment
with the Company is terminated due to death, Disability (as defined in the Plan)
or retirement (defined for purposes of this Agreement as voluntary termination
of employment at or after age 65, or age 55 with 10 years of service with the
Company or its Affiliates), the Participant shall be entitled to receive a
prorated portion of the Award determined in accordance with Section 3.  For the
avoidance of doubt, if the Participant’s employment is terminated prior to June
30, 20[XX] due to death, Disability or retirement, the Award and any rights to
receive shares of Common Stock, cash and Dividend Equivalent PSUs with respect
thereto, will be forfeited without consideration.
 
2

--------------------------------------------------------------------------------

3.           Performance Determinations.
(a)          Subject to the other terms and conditions contained in this
Agreement, prior to or during each Measurement Period, the Company will adopt a
schedule setting forth for such Measurement Period potential ranges of the
Company’s Financial Metric (which may be an absolute dollar or other value for
such period, or growth percentage relative to a prior period, as the Company may
determine).  If the Participant is employed with the Company or its Affiliates
at the completion of the Performance Period, then following completion of the
Performance Period the Company will determine the Total Award, calculated as the
number (rounded down to the nearest whole PSU) equal to the product of (i) the
Target Award plus any Dividend Equivalent PSUs and (ii) the Final Payout
Percentage.
(b)          If the Participant’s employment with the Company or its Affiliates
has terminated after the first Measurement Period within the Performance Period
but prior to the end of the Performance Period due to death or Disability, then
as soon as administratively feasible (in the Committee’s sole discretion)
following such termination the Company will determine the Total Award,
calculated as the number (rounded down to the nearest whole PSU) equal to the
product of (i) the Target Award plus any Dividend Equivalent PSUs, (ii) the
Final Payout Percentage, and (iii) the Prorated Percentage.
(c)          If the Participant’s employment with the Company and its Affiliates
has terminated after the first Measurement Period within the Performance Period
but prior to the end of the Performance Period due to retirement, then following
completion of the Performance Period the Company will determine the Total Award,
calculated as the number (rounded down to the nearest whole PSU) equal to the
product of (i) the Target Award plus any Dividend Equivalent PSUs, (ii) the
Final Payout Percentage, and (iii) the Prorated Percentage.
(d)          If, in connection with a Change in Control, the successor company,
or a parent of the successor company, in the Change in Control does not agree to
assume, replace, or substitute the PSUs granted hereunder (as of the
consummation of such Change in Control) with PSUs on substantially identical
terms, as determined by the Committee, then as of immediately prior to such
Change in Control, the Company will determine the Total Award, calculated as the
number (rounded down to the nearest whole PSU) equal to the product of (i) the
Target Award plus any Dividend Equivalent PSUs and (ii) the Final Payout
Percentage.
(e)          For purposes of this Agreement:
(i)           “Final Payout Percentage” is a number, expressed as a percentage,
equal to the sum of each Yearly Performance Percentage during the Performance
Period, divided by 3; provided, however, that if the Company’s total shareholder
return (“TSR”) for the Performance Period is not positive, then the Final Payout
Percentage shall not exceed 100% (the “TSR Cap”); provided, further, that the
TSR Cap shall not apply if the Participant’s employment terminates due to death
or Disability prior to completion of the Performance Period or if a Change of
Control occurs prior to the completion of the Performance Period.
 
3

--------------------------------------------------------------------------------

(ii)          “Payout Date” shall be:

·
September 20[XX] or as soon as administratively feasible (but not later than 60
days) thereafter if the Participant remains employed with the Company or its
Affiliates until the end of the Performance Period;

·
September 20[XX] or as soon as administratively feasible (but not later than 60
days) thereafter if the Participant’s employment with the Company and its
Affiliates terminates due to retirement after completion of the first
Measurement Period in the Performance Period but prior to the end of the
Performance Period; provided that if the Participant subsequently dies or
becomes Disabled during the Performance Period, the Payout Date shall be as soon
as administratively feasible (but not later than 60 days) after the
Participant’s death or Disability;

·
as soon as administratively feasible (but not later than 60 days) after
termination of employment if the Participant’s employment with the Company and
its Affiliates terminates due to death or Disability after completion of the
first Measurement Period in the Performance Period but prior to the end of the
Performance Period, or if Appendix A applies; and

·
immediately prior to the Change in Control if Section 3(d) applies.

(iii)         “Prorated Percentage” is a number, expressed as a percentage,
equal to the quotient of (i) the number of completed months from July 1, 20[XX]
until the date of the Participant’s termination of employment, divided by (ii)
36.
(iv)         “Yearly Performance Percentage” is a number, expressed as a
percentage, determined by the Company using straight line interpolation between
the low and high of the Financial Metric range (whether a dollar or other value,
or a growth percentage) for each Measurement Period, based upon the Company’s
actual performance with respect to such Financial Metric for such Measurement
Period; provided, that if the Participant’s employment with the Company and its
Affiliates terminates due to death or Disability after completion of the first
Measurement Period in the Performance Period but prior to the end of the
Performance Period, the Yearly Performance Percentage will be deemed to be 100%
for each Measurement Period in the Performance Period not completed prior to the
Participant’s termination of employment; provided, further, that if the
Participant’s employment with the Company and its Affiliates terminates due to
retirement after completion of the first Measurement Period in the Performance
Period and the Participant subsequently dies or becomes Disabled prior to
completion of the Performance Period, the Yearly Performance Percentage will be
deemed to be 100% for each Measurement Period in the Performance Period not
completed prior to the Participant’s death or Disability; provided, further,
that in the event of a Change in Control, then the Yearly Performance Percentage
will be deemed to be 100% for each Measurement Period in the Performance Period
not completed prior to such Change in Control.
 
4

--------------------------------------------------------------------------------

(f)          All determinations with respect to the Award or this Agreement by
the Company or Committee, including, without limitation, determinations of the
Financial Metric amount for any Measurement Period, the Financial Metric growth
relative to a prior period, TSR, Yearly Performance Percentage and Prorated
Percentage, and timing of settlements, shall be within the Company’s absolute
discretion and shall be final, binding and conclusive on the Participant.
4.           Restrictive Covenant Agreement; Clawback; Incorporation by
Reference.
(a)          Restrictive Covenant Agreement.  If the Participant’s home country
is Australia, Canada, or the United States, this Award is conditioned upon the
Participant’s agreement to this Agreement and the Restrictive Covenant Agreement
furnished herewith and which includes, among other provisions, certain
non-competition, non-solicitation and non-disclosure covenants. If such
Participant does not agree (whether electronically or otherwise) to this
Agreement and the Restrictive Covenant Agreement within ninety (90) days from
the date of the Award, the Award shall be terminable by the Company.
(b)          Clawback/Forfeiture.  Notwithstanding anything to the contrary
contained herein, the PSUs may be forfeited without consideration if the
Participant, as determined by the Committee in its sole discretion (i) engages
in an activity that is in conflict with or adverse to the interests of the
Company or any Affiliate, including but not limited to fraud or conduct
contributing to any financial restatements or irregularities, or (ii) without
the consent of the Company, while employed by or providing services to the
Company or any Affiliate or after termination of such employment or service,
violates a non-competition, non-solicitation or non-disclosure covenant or
agreement (including, if applicable, the Restrictive Covenant Agreement
furnished herewith) between the Participant and the Company or any Affiliate. 
If the Participant engages in any activity referred to in the preceding
sentence, the Participant shall, at the sole discretion of the Committee,
forfeit any gain realized in respect of the PSUs (which gain shall be deemed to
be an amount equal to the Fair Market Value, on the applicable Payout Date, of
the shares of Common Stock or cash delivered to the Participant under this
Award), and repay such gain to the Company.
(c)          Incorporation by Reference.  The provisions of the Plan are hereby
incorporated herein by reference.  Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan.
5.           Compliance with Legal Requirements.  The granting and delivery of
the Award, and any other obligations of the Company under this Agreement, shall
be subject to all applicable federal, state, local, and foreign laws, rules, and
regulations and to such approvals by any regulatory or governmental agency as
may be required.
6.           Transferability.  PSUs granted hereunder may not be assigned,
alienated, pledged, attached, sold, or otherwise transferred or encumbered by
the Participant other than by will or by the laws of descent and distribution
and any such purported assignment, alienation, pledge, attachment, sale,
transfer, or encumbrance shall be void and unenforceable against the Company or
any Affiliate.
7.           Miscellaneous.
 
5

--------------------------------------------------------------------------------

(a)          Waiver.  Any right of the Company contained in this Agreement may
be waived in writing by the Committee.  No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages.  No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.
(b)          Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
(c)          No Right to Employment.  If the Participant’s home country is the
United States, nothing contained in this Agreement shall be construed as giving
the Participant any right to be retained, in any position, as an employee,
consultant, or director of the Company or its Affiliates or shall interfere with
or restrict in any way the right of the Company or its Affiliates, which are
hereby expressly reserved, to remove, terminate or discharge the Participant
with or without cause at any time for any reason whatsoever.  Although over the
course of employment terms and conditions of employment may change, the at-will
term of employment of the Participant will not change.
(d)         Successors.  The terms of this Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns, the Participant
and the beneficiaries, executors, administrators, heirs and successors of the
Participant.
(e)          Entire Agreement.  This Agreement, the Plan and, if applicable, the
Restrictive Covenant Agreement contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto; provided, however, that if the Participant’s home country is Australia,
Canada, or the United States, the Participant understands that the Participant 
may have an existing agreement(s) with the Company, through prior awards,
acquisition of a prior employer or otherwise, that may include the same or
similar covenants as those in the Restrictive Covenant Agreement furnished
herewith, and acknowledges that the Restrictive Covenant Agreement is meant to
supplement any such agreement(s) such that the covenants in the agreements that
provide the Company with the greatest protection enforceable under applicable
law shall control, and that the parties do not intend to create any ambiguity or
conflict through the execution of the Restrictive Covenant Agreement that would
release the Participant from the obligations the Participant has assumed under
the restrictive covenants in any of these agreements.  No change, modification
or waiver of any provision of this Agreement shall be valid unless the same be
in writing and signed by the parties hereto, except for any changes permitted
without consent of the Participant under the Plan.
(f)          Governing Law.  This Agreement shall be construed and interpreted
in accordance with the laws of the State of Delaware without regard to
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.
 
6

--------------------------------------------------------------------------------

(g)          Headings.  The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction and shall not constitute a part of this Agreement.
Participants whose home country is not the United States are subject to the
additional terms and conditions set forth in Appendices B, C and D to this
Agreement, as applicable to the Participant’s country.  Participants whose home
country is not the United States should review Appendices B, C and D to this
Agreement carefully.
By accepting this Agreement through the online acceptance tool on Fidelity Stock
Plan Services’ website, the Participant agrees to all of the terms and
conditions in this Agreement and the Plan.



 
AUTOMATIC DATA PROCESSING, INC.
   

 
       

 
 
 
7

--------------------------------------------------------------------------------

APPENDIX A– SUPPLEMENTAL PROVISIONS TO SECTIONS 2 & 3
AUTOMATIC DATA PROCESSING, INC. 2018 OMNIBUS AWARD PLAN
PERFORMANCE STOCK UNIT AWARD AGREEMENT
Capitalized terms used but not defined in this Appendix A shall have the
respective meanings ascribed to such terms in the Agreement, or in the Plan, as
applicable.
If the Participant is, as of the date of the consummation of the Change in
Control, a Corporate Officer as appointed by the Board, the following provisions
apply:
Notwithstanding anything to the contrary in Section 3(a), if the Participant’s
employment with the Company or its Affiliates (or any successor thereto) is
terminated within 24 months following a Change in Control either (x) by the
Company or its Affiliates (or any successor thereto) without Cause (as defined
in the Company’s Change in Control Severance Plan for Corporate Officers, as
amended (the “CIC Plan”)) or (y) by the Participant with Good Reason (as defined
in the CIC Plan), then as soon as administratively feasible following such
termination by the Company or its Affiliates (or any successor thereto), the
Company (or any successor thereto) will determine the Total Award, calculated as
the number (rounded down to the nearest whole PSU) equal to the product of (i)
the Target Award plus any Dividend Equivalent PSUs and (ii) the Final Payout
Percentage.
In the event of any inconsistency between this Agreement and the terms of the
CIC Plan that would otherwise apply to the PSUs herein granted, the terms of
this Agreement shall control.  For the avoidance of doubt: (1) the terms of
Section 1.2 of the CIC Plan shall not apply to the PSUs granted under this
Agreement, and (2) any acceleration of vesting of the PSUs herein granted shall
be deemed to be accelerated under the terms of the CIC Plan for purposes of
Section 1.3 of the CIC Plan.
If the Participant is, as of the date of the consummation of the Change in
Control, a letter graded associate (but not a Corporate Officer as appointed by
the Board), the following provision applies:
Notwithstanding anything to the contrary in Section 3(a), if the Participant’s
employment with the Company or its Affiliates (or any successor thereto) is
terminated within 12 months following a Change in Control by the Company or its
Affiliates (or any successor thereto) without Cause, then as soon as
administratively feasible following such termination by the Company or its
Affiliates (or any successor thereto), the Company (or any successor thereto)
will determine the Total Award, calculated as the number (rounded down to the
nearest whole PSU) equal to the product of (i) the Target Award plus any
Dividend Equivalent PSUs and (ii) the Final Payout Percentage.


A-1

--------------------------------------------------------------------------------

APPENDIX B – SPECIAL PROVISIONS FOR PARTICIPANTS
WHOSE HOME COUNTRY IS NOT THE UNITED STATES
AUTOMATIC DATA PROCESSING, INC. 2018 OMNIBUS AWARD PLAN
PERFORMANCE STOCK UNIT AWARD AGREEMENT
Capitalized terms used but not defined in this Appendix B shall have the
respective meanings ascribed to such terms in the Agreement, or in the Plan, as
applicable.
For Participants whose home country is not the United States, this Appendix B
includes special terms and conditions that are in addition to the terms and
conditions set forth in the Agreement:
1.           Compliance with Legal Requirements.
The Participant understands that the Company is under no obligation to seek
approval or clearance from any governmental authority for the grant of the PSUs
and/or any payment pursuant to the Award.  Further, the Participant agrees that
the Company shall have unilateral authority to amend the Agreement without the
Participant’s consent to the extent necessary to comply with laws applicable to
the PSUs.
2.           Responsibility for Taxes.
(a)          The Participant acknowledges that, regardless of any action taken
by the Company or, if different, the Participant’s employer (the “Employer”),
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant or deemed by the Company or the Employer in its discretion to be an
appropriate charge to the Participant even if legally applicable to the Company
or the Employer (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer.  The Participant acknowledges that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including, but not
limited to, the grant, vesting or settlement of the Award; and (2) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the Award to reduce or eliminate the Participant’s liability for Tax-Related
Items or achieve any particular tax result.  Further, if the Participant is
subject to Tax-Related Items in more than one jurisdiction, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
(b)          Prior to any relevant taxable or tax withholding event, the
Participant agrees, if requested by the Company, to make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related
Items. In furtherance and not in limitation of the foregoing, the Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy their withholding obligations with regard to all
Tax-Related Items by one or a combination of the following: (i) withholding from
the Participant’s wages or other cash compensation paid to Participant by the
Company and/or the Employer; or (ii) withholding from the payment to be made to
the Participant upon vesting or settlement, as the Company may determine, of the
Award. The Company may withhold or account for Tax-Related Items by
 
B-1

--------------------------------------------------------------------------------

considering applicable minimum statutory withholding rates or other applicable
withholding rates, including maximum applicable rates.
(c)          The Participant agrees to pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described.  The Company
may refuse to make a payment pursuant to this Agreement if the Participant fails
to comply with Participant’s obligations in connection with the Tax-Related
Items.
3.           Nature of the Award.  In accepting the Award, the Participant
acknowledges, understands and agrees that:
(a)          the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, to the extent permitted by the Plan;
(b)          the grant of the Award is voluntary and occasional and does not
create any contractual or other right to receive future grants of PSUs, or
benefits in lieu of PSUs, even if PSUs have been granted in the past;
(c)          all decisions with respect to future PSUs or other grants, if any,
will be at the sole discretion of the Company;
(d)          the Award and the Participant’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
services contract with the Employer, the Company, or any Affiliate, and shall
not interfere with the ability of the Employer to terminate the Participant’s
employment or service relationship (if any);
(e)          unless otherwise agreed with the Company, the Award, and the income
and value of same, are not granted as consideration for, or in connection with,
the service the Participant may provide as a director of an Affiliate of the
Company;
(f)           the Participant is voluntarily participating in the Plan;
(g)          the Award and any payment subject to the Award, and the income and
value of same, are not intended to replace any pension rights or compensation;
(h)          the Award and any payment subject to the Award, and the income and
value of same, are not part of normal or expected compensation for any purpose,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or payments or welfare
benefits or similar payments;
(i)           the future value of the underlying shares of Common Stock is
unknown, indeterminable, and cannot be predicted with certainty;
(j)           no claim or entitlement to compensation or damages shall arise
from forfeiture of the Award resulting from the termination of the Participant’s
employment (for any reason
 
B-2

--------------------------------------------------------------------------------

whatsoever, and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), and in consideration
of the Award to which the Participant is otherwise not entitled, the Participant
irrevocably agrees never to institute any claim against the Company, the
Employer, or any Affiliate, waives his or her ability, if any, to bring any such
claim, and releases the Company, the Employer, and any Affiliate from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, the Participant
shall be deemed irrevocably to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claim;
(k)           unless otherwise provided in the Plan, in this Agreement, or by
the Company in its discretion, the Award and the benefits evidenced by this
Agreement do not create any entitlement to have the Award or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Common Stock; and
(l)           neither the Company, the Employer, nor any Affiliate shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the Award or
of any amounts due to the Participant pursuant to the settlement of the Award.
4.           Miscellaneous.
(a)          No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Participant’s participation in the Plan.  The Participant is
hereby advised to consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.
(b)          Language.  If the Participant has received this Agreement or any
other document related to the Award and/or the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.
(c)          Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.
(d)          Foreign Asset/Account Reporting; Exchange Controls.  The
Participant’s country may have certain foreign asset and/or account reporting
requirements and/or exchange controls which may affect the Participant’s ability
to maintain cash received pursuant to an Award in a brokerage or bank account
outside the Participant’s country.  The Participant may be required to report
such accounts, assets or transactions to the tax or other authorities in his or
her country.  The Participant also may be required to remit or repatriate funds
received as a result of the Participant’s
 
B-3

--------------------------------------------------------------------------------

participation in the Plan to his or her country through a designated bank or
broker and/or within a certain time after receipt.  The Participant acknowledges
that it is his or her responsibility to be compliant with such regulations, and
the Participant should consult his or her personal legal advisor for any
details.
(e)          Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on the Participant’s participation in the Plan, on
the PSUs and on any payment received under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
 
 

 
B-4

--------------------------------------------------------------------------------

APPENDIX C--DATA PRIVACY PROVISIONS FOR PARTICIPANTS
WHOSE HOME COUNTRY IS NOT THE UNITED STATES
AUTOMATIC DATA PROCESSING, INC. 2018 OMNIBUS AWARD PLAN
PERFORMANCE STOCK UNIT AWARD AGREEMENT
Capitalized terms used but not defined in this Appendix C shall have the
respective meanings ascribed to such terms in the Agreement, or in the Plan, as
applicable.
Part 1:
If the Participant works and/or resides in any of Belgium, the Czech Republic,
Denmark, France, Germany, Italy, the Netherlands, Poland, Portugal, Romania,
Slovakia, Spain, Sweden, Switzerland, or the United Kingdom, the following Data
Privacy provision applies:
The Participant is hereby notified of the collection, use and transfer, in
electronic or other form, of the Participant’s personal data as described in
this Agreement and any other Award materials by and among, as applicable, the
Employer, the Company and its other Affiliates for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.
The Company and the Employer hold certain personal information about the
Participant: the Participant’s name, home address, email address, and telephone
number, date of birth, social insurance, passport, or other identification
number (e.g., resident registration number), salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all Awards, or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested, or outstanding in the Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering, and managing the Participant’s
participation in the Plan.  Providing Data for the purposes listed above is
mandatory and denial thereof will prevent the Participant’s participation in the
Plan.
Data will be transferred to Fidelity Stock Plan Services, which is assisting the
Company with the implementation, administration, and management of the Plan. 
The recipients of the Data will be located in the United States or elsewhere,
and the recipients’ country (e.g., the United States) will have different data
privacy laws and protections than the Participant’s country.  The Participant
may request a list with the names and addresses of any recipients of the Data by
contacting his or her local human resources representative.  The Data will be
held only as long as is necessary to implement, administer, and manage the
Participant’s participation in the Plan in accordance with the records retention
schedules. When the retention period has expired, records containing personal
data will be securely deleted or destroyed, de-identified, or transferred to
archive, in accordance with the applicable records retention schedule.
The Participant may, at any time, view Data, request additional information
about the storage and processing of Data, or require any necessary amendments to
Data by contacting in writing his or her local human resources representative.
The Participant may also request the rectification, the removal or the blockage
of his or her personal data if it is incorrect, incomplete or not processed in
accordance with applicable laws and the ADP Workplace Privacy Code. The
 
C-1

--------------------------------------------------------------------------------

Participant may, at any time, contact his or her local human resources
representative to enforce his or her privacy rights.
A Data Protection Officer for the European Economic Area has been appointed and
can be reached at DataProtectionOfficer.ADPEMEA@adp.com. You may reach the Data
Protection Officer via mail at the address below.
Data Protection Officer - EMEA
ADP Europe SAS
31 Avenue Jules Quentin
92000 Nanterre
France
Part 2:
If the Participant works and/or resides in a country not listed above in Part 1,
the following Data Privacy provision applies:
The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data as described in this Agreement and any other Award materials by and among,
as applicable, the Employer, the Company and its other Affiliates for the
exclusive purpose of implementing, administering, and managing Participant’s
participation in the Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address, email address, and telephone number, date of
birth, social insurance, passport, or other identification number (e.g.,
resident registration number), salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all Awards, or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested,
or outstanding in the Participant’s favor (“Data”), which is necessary for the
exclusive purpose of implementing, administering, and managing the Participant’s
participation in the Plan.
The Participant understands that Data will be transferred to Fidelity Stock Plan
Services, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan.  The Participant understands that the
recipients of the Data will be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) will have different data
privacy laws and protections than the Participant’s country.  The Participant
understands that he or she may request a list with the names and addresses of
any recipients of the Data by contacting his or her local human resources
representative.  The Participant authorizes the Company, Fidelity Stock Plan
Services, and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain, and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing his
or her participation in the Plan.  The Participant understands that Data will be
held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan.  The Participant understands that he or
she may, at any
 
C-2

--------------------------------------------------------------------------------

time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative.  Further, the Participant understands that
he or she is providing the consents herein on a purely voluntary basis.  If the
Participant does not consent, or if the Participant later seeks to revoke his or
her consent, his or her employment status or service with the Employer will not
be affected; the only consequence of refusing or withdrawing the Participant’s
consent is that the Company would not be able to grant Awards or other equity
awards to the Participant or administer or maintain such awards.  Therefore, the
Participant understands that refusing or withdrawing his or her consent may
affect the Participant’s ability to participate in the Plan.  For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.
 
 
 


C-3

--------------------------------------------------------------------------------

APPENDIX D – SUPPLEMENT FOR AUSTRALIA,
CANADA, FRANCE & POLAND
AUTOMATIC DATA PROCESSING, INC. 2018 OMNIBUS AWARD PLAN
PERFORMANCE STOCK UNIT AWARD AGREEMENT
Capitalized terms used but not defined in this Appendix D shall have the
respective meanings ascribed to such terms in the Agreement, or in the Plan, as
applicable.
Terms and Conditions
This Appendix D includes special terms and conditions that govern the PSUs
granted to the Participant if he or she works and/or resides in one of the
countries listed herein.  Moreover, if the Participant relocates to one of the
countries included in this Appendix D, the special terms and conditions for such
country will apply to the Participant, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons.  These terms and conditions are in addition to or, if
so indicated, in replacement of the terms and conditions set forth in the
Agreement.
If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently residing and/or working, is considered a
resident of another country for local law purposes or transfers employment
and/or residency between countries after the Grant Date, the Company shall, in
its sole discretion, determine to what extent the special terms and conditions
included herein will apply to the Participant.
Notifications
This Appendix D also includes information of which the Participant should be
aware with respect to the Participant’s participation in the Plan.  The
information is based on the laws in effect in the countries listed below as of
the Grant Date.  Such laws are often complex and change frequently.  As a
result, the information contained in this Appendix D may be out of date at the
time the PSUs vest.
In addition, this supplement is general in nature and does not discuss all of
the various laws, rules and regulations that may apply.  It may not apply to the
Participant’s particular situation, and the Company is not in a position to
assure the Participant of any particular result.  Accordingly, the Participant
is strongly advised to seek appropriate professional advice if he or she has any
questions about his or her specific situation.
If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently residing and/or working, is considered a
resident of another country for local law purposes or transfers employment
and/or residency between countries after the Grant Date, the information
contained herein may not be applicable in the same manner.
 
D-1

--------------------------------------------------------------------------------

AUSTRALIA
Terms and Conditions
Data Privacy.
This provision supplements the applicable provisions of Appendix C:
The privacy policy of Automatic Data Processing Limited ABN 70 003 924 945
contains information about how the Participant can access and seek correction of
the Participant’s personal information, and how to make a complaint about a
breach of applicable privacy laws.
CANADA
Terms and Conditions
Termination of Employment.
This provision replaces Section 2(a) of the Agreement:
Except as otherwise determined by the Committee in its sole discretion or as set
forth in Section 2(b) or Appendix A, unvested PSUs shall be forfeited without
consideration to the Participant upon the Participant’s termination of
employment with the Company or its Affiliates for any reason.  For purposes of
the PSUs, the Participant’s termination date shall occur (regardless of the
reason for such termination, and whether or not found to be invalid or in breach
of employment laws in the jurisdiction where the Participant is employed, or the
terms of the Participant’s employment agreement, if any), except as otherwise
required by applicable legislation, effective as of the date that is the earlier
of: (i) the termination of the Participant’s employment relationship; (ii) the
date the Participant receives written notice of termination; or (iii) the date
the Participant is no longer actively employed regardless of any notice period
or period of pay in lieu of such notice mandated under applicable laws
(including, but not limited to statutory law, regulatory law and/or common law).
The following provisions will apply if the Participant is a resident of Quebec:
Language Consent.
The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Les parties reconnaissent avoir expressément souhaité que la convention
[“Agreement”], ainsi que tous les documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés, directement ou indirectement
à la présente convention, soient rédigés en langue anglaise.
Data Privacy.
This provision supplements the applicable provisions of Appendix C:
 
D-2

--------------------------------------------------------------------------------

The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan. 
The Participant further authorizes the Company and any Affiliate and the
administrator of the Plan to disclose and discuss the Plan with their advisors. 
The Participant further authorizes the Company and any Affiliate to record such
information and to keep such information in the Participant’s file.
Notifications
Foreign Asset/Account Reporting Information.
If the Participant is a Canadian resident, the Participant is required to report
his or her foreign specified property on Form T1135 (Foreign Income Verification
Statement) if the total cost of the Participant’s specified foreign property
exceeds CAD100,000 at any time in the year.  Foreign specified property includes
payments received under the Plan and may include rights to receive such payment
(e.g., the PSUs).  Thus, PSUs must be reported – generally at a nil cost – if
the CAD100,000 cost threshold is exceeded because other foreign specified
property is held by the Participant.  The Form T1135 generally must be filed by
April 30 of the following year.  The Participant should consult his or her
personal tax advisor to ensure compliance with applicable reporting obligations.
FRANCE
Terms and Conditions
Type of Grant.
The Participant understands that the PSUs are not intended to be French
tax-qualified.
Language Acknowledgement.
En acceptant la convention [”Agreement”], vous confirmez ainsi avoir lu et
compris les documents relatifs á cette attribution (le Plan et ce Contrat
d’Attribution) qui vous ont été communiqués en langue anglaise.
By accepting the Agreement, the Participant confirms having read and understood
the documents relating to this grant (the Plan and the Agreement) which were
provided in English.
POLAND
Terms and Conditions
Data Privacy.
This provision supplements the applicable provisions of Appendix C:
The Employer shall mean ADP Polska Sp. z o.o.
 
D-3
 

--------------------------------------------------------------------------------